Case: 09-30493     Document: 00511059045          Page: 1    Date Filed: 03/23/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 23, 2010
                                     No. 09-30493
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JACK WILSON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 5:08-CR-213-1


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jack Wilson pleaded guilty to one count of possession of child pornography
and was sentenced to 60 months of imprisonment, a five-year term of supervised
release, and a $60,000 fine. He now appeals his sentence, arguing that it is
unreasonable.
        Wilson argues that his sentence is procedurally unreasonable because the
district court failed to sentence him in accordance with the 18 U.S.C. § 3553(a)
factors and because it failed to consider the option of alternatives to a term of

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30493   Document: 00511059045 Page: 2        Date Filed: 03/23/2010
                                No. 09-30493

imprisonment. At sentencing, the district court explicitly stated that it had
considered the § 3553(a) factors.    Further, the district court addressed the
request for a non-prison sentence and rejected it as untenable under the
circumstances of this case. The record thus belies Wilson’s arguments.
      Next, Wilson argues that the district court did not give adequate oral or
written reasons to support its choice of sentence. We review this argument,
raised for the first time on appeal, only for plain error. See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.), cert. denied, 130 S. Ct. 192
(2009). Aside from stating that it had considered the § 3553(a) factors, the
district court opined that Wilson would benefit from the structure of the
counseling programs offered by the Bureau of Prisons. The district court also
stated that a prison sentence would have a necessary deterrent effect. The
district court’s statements at sentencing reflect that it considered Wilson’s
arguments for a non-prison sentence and that it had a reasoned basis for
imposing a within-guidelines term of imprisonment. Accordingly, the district
court gave adequate oral reasons for the selection of the sentence imposed. See
Rita v. United States, 551 U.S. 338, 356 (2007). Because Wilson’s guidelines
sentencing range spanned only 14 months, the district court was not required
to give written reasons for the sentence selected. See § 3553(c)(1). Nevertheless,
the district court included written reasons in the Statement of Reasons that
were consistent with the reasons given orally at sentencing. Wilson has not
shown any procedural error, plain or otherwise, with respect to the imposition
of his sentence.
      Wilson also contends that his sentence is substantively unreasonable
because it is greater than necessary to achieve the goals of sentencing under the
circumstances of this case.    Wilson’s disagreement with the district court’s
assessment of an appropriate sentence is insufficient to rebut the presumption
of reasonableness that attaches to his within-guidelines sentence. See United



                                        2
   Case: 09-30493    Document: 00511059045 Page: 3        Date Filed: 03/23/2010
                                 No. 09-30493

States v. Armstrong, 550 F.3d 382, 404-05 (5th Cir. 2008), cert. denied, 130 S. Ct.
54 (2009); United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      The judgment of the district court is AFFIRMED.




                                        3